
	

115 S3350 IS: To designate a rest area on the Mount Vernon Trail as the “Peter B. Webster III Memorial Area”.
U.S. Senate
2018-08-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3350
		IN THE SENATE OF THE UNITED STATES
		
			August 16, 2018
			Mr. Coons (for himself, Mr. Warner, and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To designate a rest area on the Mount Vernon Trail as the Peter B. Webster III Memorial Area.
	
	
		1.Designation of Peter B. Webster III Memorial Area
			(a)Designation
 (1)In generalThe rest area bound by Alexandria Avenue, West Boulevard Drive, and the George Washington Memorial Parkway on the Mount Vernon Trail within the George Washington Memorial Parkway is designated as the Peter B. Webster III Memorial Area.
 (2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the rest area described in paragraph (1) shall be deemed to be a reference to the Peter B. Webster III Memorial Area.
				(b)Authorization for plaque
 (1)In generalA plaque honoring Peter B. Webster III may be installed at the Peter B. Webster III Memorial Area on a signpost, bench, or other appropriate structure, on the condition that the Director of the National Park Service shall approve the design and placement of the plaque.
 (2)FundingNo Federal funds may be used to design, procure, prepare, or install the plaque authorized under paragraph (1).
 (3)DonationsThe Secretary of the Interior may accept and expend private contributions for the design, procurement, preparation, and installation of the plaque authorized under paragraph (1).
				
